Title: From James Madison to James Monroe, 30 July 1803
From: Madison, James
To: Monroe, James


Dear Sir
Washington July 30. 1803
I recd your favor of  by Mr. Hughs, the bearer of the public dispatches from you & Mr L. The purchase of Louisiana in its full extent, tho’ not contemplated is received with warm, & in a manner universal approbation. The uses to which it may be turned, render it a truly noble acquisition. Under prudent management it may be made to do much good as well as to prevent much evil. By lessening the military establishment otherwise requisite or countenanced, it will answer the double purpose of saving expence & favoring liberty. This is a point of view in which the Treaty will be particularly grateful to a most respectable description of our Citizens. It will be of great importance also to take the regulation & settlement of that territory out of other hands, into those of the U. S. who will be able to manage both for the general interest & conveniency. By securing also the exclusive jurisdiction of the Mississippi to the mouth a source of much perplexity & collision is effectually cut off.
The communications of your colleague hither, have fully betrayed the feelings excited by your mission and that he was precipitating the business even after your arrival without respect to the measure of the government to yourself or to the advantage to be expected from the presence and cooperation of the more immediate depository of the objects and sensibilities of his country. It is highly probable that if the appeal to the French government had been less hackneyed by the ordinary minister and been made under the solemnity of a joint and extraordinary embassy the impression would have been greater and the bargain better.
What course will be taken by his friends here remains to be seen. You will find in the gazettes a letter from Paris understood to be from Swan inclosing a copy of his memorial representing it as the primary cause of the cession praising the patriotism which undertook so great a service without authority and throwing your agency out of any real merit while by good fortune it snatched the ostensible merit. This letter with the memorial has been published in all our papers some of them making comments favorable to Mr. Livingston others doing justice to you others ascribing the result wholly to the impending rupture. Another letter from Paris has been published which makes him the magnus Apollo. The publication of the memorial is so improper and in reference to the writer invites such strictures that a sanc[tion?] from him is not to be presumed. The passages against England have not escaped the lash. It would not be very wonderful if they were to be noticed formally or informally by the British legation here.
My public letter will shew the light in which the purchase of all Louisiana is viewed, and the manner in which it was thought proper to touch the policy of Mr. L in complaining that the commission did not authorize the measure notwithstanding the information given that he was negotiating for more than the east side of the Mississippi. The pecuniary arrangements are much disrelished particularly by Mr. Gallatin. The irredeemability of the stock which gives it a value above par the preference of the creditors to the true object in the cash payment and the barring of a priority among them, are the errors most regarded. The origin of the two last is easily understood. The claims of the different creditors rest on principles clear[ly] different.
Governour Mercer has taken the field as a candidate for the State Legislature agst. four with whom he has been in the same party. The inclosed print will give you an idea of the violence of the contest, and of the personalities growing out of it. His object is to set the State to rights on certain points. He expects to accomplish it by a skilful management of parties. It is difficult to calculate the precise result of this project either as it relates to the public or to himself. It is probable that he will sink under it or that he will throw the state off its center; and possible that both may happen.
I have recd no letter from you or Mr L since the arrival of Mr. Hugh’s & consequently know nothing of your subsequent movements. The public letters by this conveyance are written under an ignorance whether you would be found at Paris London or Madrid. I observe a paragraph from an English paper says you had left Paris for Madrid which I presume to be founded in fact. I hope you will give the proper care to Spain, and carry all our points with her. Avoid the error committed with France with respect to the Creditors.
The President has been gone home abt. ten days. I am on the wing, and obliged therefore to omit many things which I might say in cypher. Your uncle was well some days ago. I meant to write on the furniture & send a list of wts. &c, but conclude it best to address communications ⟨on⟩ that head to Paris, where alone you can attend to it. Accept for Mrs. M. & yourself our affece. adieus
James Madison
 

   
   RC (DLC: Monroe Papers). Italicized words are those encoded by JM and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). Decoded interlinearly by Monroe; docketed by Monroe “private.”



   
   Left blank in the RC, but JM referred to Monroe’s private letter to him of 14 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:610–15).



   
   Miscoded “greater and bargain be”; Monroe supplied the missing words and letters.



   
   For the letter purportedly written by James Swan, see the New York American Citizen, 2 July 1803. For the publication of Livingston’s essay in the U.S., see, for example, the Aurora General Advertiser, 7 July 1803, the National Intelligencer, 11 July 1803, and the Philadelphia Gazette of the U.S., 13 July 1803.



   
   JM encoded and Monroe decoded “sane” here.




   
   The British government did indeed consider the memorial offensive, and in his letter of 16 Sept. 1803 Hawkesbury instructed Anthony Merry to protest it (Mayo, Instructions to the British Ministers, p. 199).



   
   JM to Livingston and Monroe, 29 July 1803.



   
   Enclosure not found, but the “print” JM referred to was published in the Washington Federalist, 8 Aug. 1803. Mercer’s bitter personal attacks upon fellow Republican Edward Hall led to a split among the Republicans, as the governor sought to unite moderates of both parties into a legislative majority (L. Marx Renzulli, Jr., Maryland: The Federalist Years [Rutherford, N.J., 1972], pp. 233–34).


